Filed 11/15/22 Thompson v. Ito CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 NANCY THOMPSON,

      Plaintiff and Respondent,                                        G059403

           v.                                                          (Super. Ct. No. 30-2018-01027543)

 THOMAS YOSHIO ITO,                                                    OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, David L.
Belz, Judge. Affirmed as modified. Appellant’s request for judicial notice. Denied.
Appellant’s motion to augment record. Granted in part and denied in part.
                   Thomas Yoshio Ito, in pro. per., for Defendant and Appellant.
                   Albertson & Davidson, Stewart R. Albertson, Jeffrey M. Hall, Michelle P.
Nguyen, and Omid J. Afait for Plaintiff and Respondent.
              The trial court found Thomas Yoshio Ito committed financial elder abuse
and used undue influence in causing his mother, Yoko Itow, to sign a trust naming
                                         1
Thomas as the sole primary beneficiary. The court therefore deemed the trust to be
invalid and unenforceable.
              On appeal, Thomas raises numerous challenges to the judgment. We agree
with Thomas the trial court erred by ordering Nancy Itow Thompson be appointed as
executor of Yoko’s estate, as the trial court never had jurisdiction of that issue. We will
modify the judgment to remove that order.
              We find no merit in any of Thomas’s other arguments, and affirm the
judgment as modified.


                                STATEMENT OF FACTS
              Yoko and Robert Itow had two children — Thomas and Nancy. In May
1999, Yoko executed a will leaving her entire estate to her husband, if he survived her,
and to Thomas and Nancy in equal shares if he did not.
              Until 2008, Yoko and Nancy lived about one mile from each other and
visited several times a month. Nancy and her family moved to Hawaii in 2008. Between
January 2008 and December 2013, Yoko and Nancy spoke by telephone several times per
month, and Yoko regularly mailed holiday and birthday cards with monetary gifts to
Nancy and Nancy’s sons.
              In 2010, Yoko designated Thomas as her attorney-in-fact under a General
Durable Power of Attorney and agent for healthcare decisions under an Advanced


1
  We will refer to the parties by their first names to avoid confusion. The trust at issue in
this case is the Itow Family Trust. In various places in the appellate record, trustor Yoko
Itow’s last name is spelled Ito. Throughout this opinion, when necessary to mention the
individual’s last names, we use the spelling of that person’s name that predominates in
the appellate record.


                                              2
Healthcare Directive. In August 2014, Thomas filed for Chapter 7 bankruptcy. One
month later, Thomas and his family moved into Yoko’s house on Scenic Bay Lane.
              In 2016, Yoko’s driver’s license was suspended, and she became
increasingly reliant on Thomas. Thomas frequently drove Yoko to doctor’s appointments
and communicated details of Yoko’s injuries, complaints, and condition to her doctors.
Thomas handled Yoko’s medications, and retrieved her prescriptions from the pharmacy.
Thomas also drove Yoko to the market to buy food, and testified at his deposition he
knew of no other way for Yoko to obtain food after her driver’s license was suspended.
Yoko’s care provider stated Thomas bathed Yoko, although he denied it.
              After Thomas moved into Yoko’s home in 2014, Nancy’s telephone calls
with Yoko decreased to one or two per year. Nancy left messages every week, but rarely
received return calls. The transcript of a voicemail message from Yoko to Nancy during
this time which was played at the trial reads: “Ah, anyway, I have a hard time calling
you, you know, because your brother gets mad. Anyway, Nancy, I’ll call you again,
okay. Bye.” Yoko was afraid to contact Nancy because of Thomas’s anger. Yoko also
stopped sending birthday and holiday cards. When they did speak, Nancy sensed Yoko
was emotionally reserved and scared to speak in Thomas’s presence, and Thomas
interrupted Nancy and Yoko’s conversations. In April 2016, Nancy bought Yoko a
personal phone so they could contact each other, but it broke a few months later.
              In March 2016, Nancy flew from Hawaii to San Diego, California, and then
drove with her husband and her son Joshua to visit Yoko and Robert. Yoko was shocked
and scared when they arrived because “‘Tommy doesn’t like that.’” Thomas arrived
during the visit, seemed angry, and screamed at and insulted Nancy. In December 2016,
Nancy’s other son, Matthew, drove from Northern California to introduce Yoko to his
fiancé. Thomas refused to let them in.
              Yoko’s personal physician testified that between 2013 and 2018 he had
treated Yoko for chronic anemia, kidney disease, diastolic heart failure,

                                             3
emphysema/COPD, neuropathy, depression, and ulcers on her foot that turned into a
necrotizing wound. The doctor prescribed antidepressants, cholesterol medication, heart
medication, muscle relaxants, and pain medication for Yoko. Eventually, Yoko
developed an opioid dependency. Yoko had difficulty walking, and suffered multiple
falls due to lack of balance, resulting in broken bones and dislocated joints.
              When Robert passed away on October 13, 2016, Thomas did not call Nancy
to let her know because he did not think she cared. After Robert’s death, Yoko became
reclusive, more introverted, and less talkative. Thomas and his family were the people
with whom she had her primary interaction.
              In August 2017, Thomas scheduled, drove Yoko to, and sat in on an initial
meeting with attorney Stuart Wallach to prepare new estate planning documents for
Yoko. Thomas exchanged e-mails and telephone calls with Wallach and his staff
regarding Yoko’s estate plan. Specifically, Thomas communicated to Wallach that Yoko
wanted Nancy removed as a beneficiary from the trust. Yoko never personally
communicated her alleged intention to disinherit Nancy to Wallach.
              On November 22, 2017, Thomas drove Yoko to Wallach’s office, but
waited outside the room while she signed her new estate planning documents. The Itow
Family Trust (the Trust) provided that on Yoko’s death, 100 percent of the trust assets
were to be distributed to Thomas, and if Thomas should predecease her, 100 percent of
the trust assets were to be distributed to Thomas’s wife Sylvia. Thomas was named as
the successor trustee to Yoko, with Sylvia named as second successor, and Nancy named
as third successor.
              In addition to the Trust, Yoko signed a pourover will, an affidavit of the
death of the joint tenant of the Scenic Bay house, and a quitclaim deed transferring the
Scenic Bay house to the Trust. The will devised the entirety of Yoko’s estate to the
Trust, and named Thomas as the executor and Sylvia as the executor if Thomas was
unable or unwilling to serve.

                                              4
               On July 14, 2018, Yoko died at the age of 80. Shortly after her death,
Thomas seized control of the bank accounts in Yoko and Robert’s names. These
accounts were not a part of the Trust at the time of Yoko’s death, and Thomas obtained
the assets contained in them through the use of Probate Code section 13100 declarations.
               An applied behavioral analyst who worked with Thomas’s son testified she
or a member of her staff worked in the house with Thomas’s son several hours a week,
and all were mandated reporters. The analyst further testified no one on her staff had
reported anything negative about Thomas. The analyst had personally observed Thomas
interacting with Yoko, and had never seen him yell or become angry at her.


                                PROCEDURAL HISTORY
               In October 2018, Nancy filed a petition for an order invalidating the Trust
                                                                                        2
based on undue influence, and for damages against Thomas for financial elder abuse.
The court conducted a four-day bench trial in January 2020, and issued a detailed
21-page statement of decision in March 2020. Relevant to this appeal are the trial court’s
findings regarding Thomas’s lack of credibility as a witness:
               “The court found the testimony of Thomas Itow to lack credibility.
Mr. Itow was not confident in his responses to questions. Mr. Itow contradicted himself
in his deposition testimony and in his trial testimony. Cases for undue influence and
elder abuse often are determined by the credibility of the witnesses. This was one of
those cases where the court’s review of the testimony revealed credibility gaps in Thomas
Itow’s testimony.” No party filed objections or requests for clarification regarding the
statement of decision.
               The court entered a final judgment in June 2020. In the judgment, the trial
court made the following factual findings that are relevant to the issues on appeal:

2
    Nancy’s claim the Trust was the product of lack of capacity was dismissed before trial.


                                              5
               “1. At all times mentioned herein, Yoko Itow was an elder and dependent
adult as defined in Welfare and Institutions Code Section 15610.27.
               “2. With Regard to Undue Influence. The Court finds that the
November 22, 2017 Itow Family Trust was executed by Yoko Itow as the result of
excessive persuasion and as the result of undue influence as defined in Welfare and
Institutions Code 15610.70. Therefore, the Trust is deemed to be invalid and
unenforceable. The Court further finds that Yoko Itow was vulnerable to undue influence
due to her age, due to her health issues and due to her being isolated from other family
members. The Court finds that Thomas Itow exercised apparent authority over Yoko
Itow as a family member and care provider by providing Yoko with companionship and
affection and as a fiduciary carrying her Durable Power of Attorney. The Court finds that
Thomas controlled the interactions of Yoko with other family members. The Court finds
that Yoko Itow was unduly influenced and persuaded to change her estate plan
documents by disinheriting her daughter Nancy Itow. The Court arrived at these findings
after hearing all of the evidence presented in this case and the circumstances of the family
dynamics and history of isolation, control and conflict. The Court further finds there was
inequity in the result because Nancy Thompson was disinherited by and through the
November 22, 2017 Itow Family Trust.
               “3. The Court invalidates the Quitclaim Deed recorded on July 18, 2018 in
the Orange County Recorder’s Office as Document number 2018-000261635.
               “4. The Court orders the return of the real property at 19842 Scenic Bay
Lane, Huntington Beach, CA 92648 to Yoko Itow in her individual capacity and
confirming that this real property be administered under Yoko Itow’s estate.
               “5. The Court orders the November 22, 2017 Itow Family Trust
invalidated.
               “6. The Court orders Nancy Itow to be appointed as Executor for the Estate
of Yoko Itow.

                                             6
              “7. The Court finds that the allegations of financial elder abuse pursuant to
Welfare & Institutions Code Section 15610.30 were proven by a preponderance of the
evidence and grants the Petition for findings of financial elder abuse. The Court further
finds that Thomas committed acts of financial elder abuse by taking and obtaining real or
personal property of Yoko by undue influence and for a wrongful use and that such
taking and obtaining was harmful to Yoko as it deprived Yoko of her property right to
properly dispose of her earthly estate. At the time of the taking, Thomas knew or
reasonably should have known the conduct was likely to be harmful to Yoko Itow.
              [¶] . . . [¶]
              “10. As to the request for attorney fees & costs made by Nancy in
accordance with Welfare and Institutions Code Section 15657.5 for financial elder abuse,
the Court grants this request as Nancy has shown by a preponderance of the evidence that
Thomas committed acts of financial elder abuse pursuant to Welfare and Institutions
Code Section 15610.30(a)(1) & (3). The Court grants the request for attorney fees and
costs as provided for in Welfare and Institutions Code Section 15657.5. The Court
reserves on findings as to the amount of attorney fees and costs.”
              Thomas appealed from the judgment.


                                      DISCUSSION
                                             I.
          SUBSTANTIAL EVIDENCE SUPPORTS THE TRIAL COURT’S FINDING OF
                        UNDUE INFLUENCE TO INVALIDATE THE TRUST

              The trial court found the Trust was the product of undue influence by
Thomas, and therefore set it aside. Welfare and Institutions Code section 15610.70
defines undue influence as “excessive persuasion that causes another person to act or
refrain from acting by overcoming that person’s free will and results in inequity.” (Id.,
subd. (a).) To determine whether an act or omission was the product of undue influence,

                                             7
the court must consider (1) the victim’s vulnerability, (2) the apparent authority of the
influencer, (3) the influencer’s actions or tactics, and (4) the equity of the result. (Ibid.)
Probate Code section 86 incorporates this definition of undue influence.
              Nancy was required to establish undue influence by clear and convincing
evidence. (Doolittle v. Exchange Bank (2015) 241 Cal.App.4th 529, 545.) “When
reviewing a finding that a fact has been proved by clear and convincing evidence, the
question before the appellate court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it highly probable that the
fact was true. In conducting its review, the court must view the record in the light most
favorable to the prevailing party below and give appropriate deference to how the trier of
fact may have evaluated the credibility of witnesses, resolved conflicts in the evidence,
and drawn reasonable inferences from the evidence.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011-1012.)
              The trial court’s finding that Yoko was vulnerable was amply supported by
substantial evidence. At the time Yoko executed the Trust, she was 79 years of age and
had numerous health issues, including a history of depression for which she was taking
medication since 2013, a fractured right shoulder due to a fall in 2015, a fractured arm
due to a fall in 2017, and a dislocated right shoulder in October 2017. She was suffering
from chronic obstructive pulmonary disease, vascular disease, aortic calcification, and
anemia. Yoko was taking Norco as a pain reliever, as well as antidepressants and muscle
relaxers. After losing her driving privileges, she was reliant on Thomas for “necessities
of life,” including groceries, medications, and basic daily activities such as bathing.
              The trial court also found Thomas had apparent authority over Yoko
because he held a general power of attorney to act on her behalf as a fiduciary and legal
agent. Additionally, Thomas and his family had moved into Yoko’s house in 2014 and
lived with her until her death.



                                               8
              As to actions by the influencer, Thomas, the trial court relied on testimony
that Nancy’s close relationship with Yoko declined after Thomas moved in with Yoko.
Thomas controlled and limited Nancy’s communications with Yoko and limited Yoko’s
interactions with other members of the family. In particular, the court relied on a voice
mail message from Yoko to Nancy, quoted ante. The court found all of this to be
“evidence of tactics of isolation, dependency and intimidation.”
              As to the inequity of the changes to Yoko’s estate plan, “there was no
evidence that Yoko knew or understood the nature of the changes to the estate plan that
she executed on November 22, 2017.” The attorney preparing the documents, Wallach,
had no recollection of meeting with Yoko. Thomas initiated the calls with Wallach’s
office, transported Yoko to her meetings with Wallach, and communicated to Wallach’s
office on Yoko’s behalf. Most importantly, Thomas advised Wallach of Yoko’s alleged
request to make Thomas the Trust’s sole beneficiary after Yoko’s death, and cut out
Nancy completely, although Yoko’s previous estate plan had left her assets evenly to
Thomas and Nancy. Many of the cases Thomas cites find a lack of undue influence
where the party merely transported the decedent to the attorney’s office or set up
meetings with the attorney. Thomas’s admitted involvement in providing the direction to
disinherit Nancy to the attorney, with no evidence Yoko was even aware of this change,
distinguishes the present case. Substantial evidence supported the trial court’s finding the
Trust was the product of Thomas’s undue influence.
                                            II.
          SUBSTANTIAL EVIDENCE SUPPORTS THE TRIAL COURT’S FINDINGS OF
                            FINANCIAL ELDER ABUSE
              Financial elder abuse must be proven by a preponderance of the evidence.
(Welf. & Inst. Code, § 15657.5, subd. (a); Das v. Bank of America, N.A. (2010) 186
Cal.App.4th 727, 735, fn. 5.) We review the trial court’s findings for substantial
evidence. (Keading v. Keading (2021) 60 Cal.App.5th 1115, 1125.)


                                             9
              As relevant to this case, financial elder abuse occurs when a person takes or
obtains property from an elder for a wrongful use, with intent to defraud, or by undue
influence. (Welf. & Inst. Code, § 15610.30, subd. (a)(1), (3).) If the person takes or
obtains the property and knows or should have known that to do so would be harmful to
the elder, wrongful use is presumed. (Welf. & Inst. Code, § 15610.30, subd. (b); Mahan
v. Charles W. Chan Ins. Agency, Inc. (2017) 14 Cal.App.5th 841, 866.)
              The trial court found Thomas took or obtained property from Yoko by
causing the Scenic Bay house to be transferred to the Trust, in which Thomas received a
100 percent interest. Because the prior estate plan gave all property to Thomas and
Nancy 50/50, the new plan deprived Yoko of the right to determine to whom the property
would pass. “The right to acquire, own, enjoy and dispose of property is . . . a basic
fundamental right guaranteed by the Fourteenth Amendment to the United States
Constitution.” (People v. Beach (1983) 147 Cal.App.3d 612, 622.) Depriving an
individual of the ability to determine to whom their property should pass after their death
by the use of undue influence is therefore a taking for purposes of financial elder abuse.
(See Bounds v. Superior Court (2014) 229 Cal.App.4th 468, 472; Lintz v. Lintz (2014)
222 Cal.App.4th 1346, 1350-1351 (Lintz).) Substantial evidence supported the trial
court’s finding Thomas committed financial elder abuse.
                                            III.
           THE TRIAL COURT’S REFERENCE TO YOKO AS A DEPENDENT ADULT
                              WAS NOT PREJUDICIAL
              Thomas argues that because the trial court referred to Yoko as a dependent
adult and as an elder in the judgment, substantial prejudice resulted throughout the final




                                            10
         3
decision. Given their definitions, one cannot be a member of both groups at the same
time. At all relevant times, Yoko was an elder, not a dependent adult. However,
dependent adults and elders are treated the same for purposes of determining whether
financial abuse occurred (Welf. & Inst. Code, § 15610.30) and whether the defendant
should be required to pay attorney fees due to their acts of financial abuse (id.,
§ 15657.5). Further, in the judgment the trial court cited Welfare and Institutions Code
section 15610.27, which defines the term elder. Therefore, despite the trial court’s error
in referring to Yoko as a dependent adult as well as an elder, no prejudice occurred.
                                             IV.
        THE TRIAL COURT DID NOT RELY ON THE REBUTTABLE PRESUMPTION OF
                UNDUE INFLUENCE IN PROBATE CODE SECTION 21380
              Thomas argues the presumption that a trust instrument making a donative
transfer to a care custodian is the product of undue influence should not apply in this
case. Probate Code section 21380 creates a rebuttable presumption that a donative
transfer is the product of fraud or undue influence when made to certain persons. Probate
Code section 21382 creates certain exceptions to section 21380. In Rice v. Clark (2002)
28 Cal.4th 89, 91-92, the court, interpreting a predecessor statute, held a person “who
provides information needed in the instrument’s preparation and who encourages the
donor to execute it, but who does not direct or otherwise participate in the instrument’s
transcription to final written form” does not cause an instrument to be transcribed, and is

3
  As defined in the Welfare and Institutions Code, “elder” and “dependent adult” are
distinct types of protected persons. “‘Dependent adult’ means a person, regardless of
whether the person lives independently, between the ages of 18 and 64 years who resides
in this state and who has physical or mental limitations that restrict his or her ability to
carry out normal activities or to protect his or her rights, including, but not limited to,
persons who have physical or developmental disabilities, or whose physical or mental
abilities have diminished because of age . . . [and] includes any person between the ages
of 18 and 64 years who is admitted as an inpatient to a 24-hour health facility . . . .”
(Welf. & Inst. Code, § 15610.23, subds. (a), (b).) “‘Elder’ means any person residing in
this state, 65 years of age or older.” (Welf. & Inst. Code, § 15610.27.)


                                             11
therefore not presumptively disqualified under the predecessor statute to Probate Code
section 21380. Thomas argues that because he did not participate directly in transcribing
the Trust and other documents, the rebuttable presumption of undue influence should not
have applied.
                However, the trial court did not rely on the rebuttable presumption of
Probate Code section 21380 in finding Thomas acted with undue influence over Yoko.
Instead, the court found clear and convincing evidence proving each element of undue
influence under Welfare and Institutions Code section 15610.30.
                                                V.
                  THE TRIAL COURT DID NOT IMPROPERLY RELY ON LINTZ
                Thomas challenges the judgment on the ground the trial court improperly
relied on Lintz, supra, 222 Cal.App.4th 1346. Probate Code section 21385 was enacted
to supersede Lintz’s holding regarding the presumption of undue influence in
property-related transactions between spouses. (Lintz, supra, 222 Cal.App.4th at
pp. 1353-1354; see Stats. 2019, ch. 43, § 2.)
                The trial court cited Lintz, supra, 222 Cal.App.4th 1346 only for the
unassailable proposition that “[t]he court determines issue[s] of undue influence by
inferences drawn from all the facts and circumstances.” Estate of Garibaldi (1961) 57
Cal.2d 108, 113, cited by Thomas in his opening appellate brief, states the same, as do
numerous other opinions. For the point on which the trial court cited it, Lintz is still good
law; the trial court did not err in relying on it.
                                               VI.
      THOMAS’S ACTIVITIES IN OBTAINING THE TRUST AND RELATED DOCUMENTS
                              WERE MORE THAN “INCIDENTAL”
                Thomas next argues the trial court erred by determining his incidental
activities were tantamount to active participation in using undue influence over Yoko.
Thomas initially contacted Wallach’s office, scheduled Yoko’s first appointment, and


                                                12
drove Yoko to and attended her first meeting with Wallach. There was no evidence Yoko
ever communicated directly with Wallach; to the contrary, Thomas made all telephone
calls and exchanged all e-mails with Wallach’s office. Most significantly, Thomas
admitted he communicated to Wallach Yoko’s alleged request Nancy be disinherited, and
Thomas receive 100 percent of the estate. There was no evidence Yoko understood the
change in beneficiaries from her earlier will, in which her estate would be divided 50/50.
The trial court could properly find this to be clear and convincing evidence proving
Thomas’s role in obtaining the Trust was more than incidental.
              The cases Thomas cites in support of this argument are distinguishable.
First, in all the cases Thomas cites, the courts applied a presumption of undue influence,
which was not the case here. Second, the activities of the individuals being charged with
undue influence in those cases were significantly less than Thomas’s activities.
              In Estate of Lombardi (1954) 128 Cal.App.2d 606, 613, the testatrix called
the attorney and provided data for her will to be drawn up. Although the daughter drove
the testatrix to the attorney’s office and was present when the will was signed, she did not
participate in the conversation regarding the will or try to encourage her mother to sign or
not sign the will.
              In both Estate of Mann (1986) 184 Cal.App.3d 593, 608, and Estate of
Bould (1955) 135 Cal.App.2d 260, 275-276, the courts held none of the following brings
the presumption of undue influence into play: procuring an attorney to prepare the will;
selecting an attorney and accompanying the testator to the attorney’s office; presence in
the attorney’s outer office; presence at the will’s execution; or presence during both the
giving of instructions for the will and at its execution.
              In Rice v. Clark, supra, 28 Cal.4th at page 92, the court held “a person who
provides information needed in the instrument’s preparation and who encourages the
donor to execute it, but who does not direct or otherwise participate in the instrument’s
transcription to final written form” did not cause the instrument to be transcribed,

                                              13
pursuant to Probate Code former section 21350, and was therefore not presumptively
disqualified from taking under that instrument. The individual in Rice v. Clark, supra, 28
Cal.4th at page 105, gave the attorney a list of the decedent’s assets, arranged
appointments with the attorney and drove the decedent to those appointments, urged the
attorney’s secretary to prepare the documents promptly, and encouraged the decedent to
sign them; the court held he did not “‘cause’” the instruments to be transcribed.
Thomas’s direction to attorney Wallach that 100 percent of the trust assets should pass to
himself distinguishes the present case from Estate of Mann, Estate of Bould, and Rice v.
Clark.
              Thomas also contends Nancy failed to prove Yoko lacked capacity to
execute the Trust. However, Nancy dismissed her claim for invalidation of the Trust
based on lack of capacity, and the trial court made no findings regarding Yoko’s capacity.
                                             VII.
          THE ISSUE OF UNNATURAL DISPOSITION IS IRRELEVANT IN THIS CASE
              Thomas next argues the judgment should be reversed because naming
Thomas as the sole beneficiary of the Trust was not an unnatural disposition of Yoko’s
estate. While the cases Thomas cites for this argument hold it is not unnatural for a
person to devise all or a significant portion of their estate to a nonrelative with whom
they have a close bond rather than to a relative, or to give more to one relative than
another, the evidence in those cases also established no undue influence had been
exercised by the person receiving the estate. (Estate of Fritschi (1963) 60 Cal.2d 367,
373-374; Estate of Sarabia (1990) 221 Cal.App.3d 599, 604; Estate of Wright (1963) 219
Cal.App.2d 164, 169-170; Estate of Locknane (1962) 208 Cal.App.2d 505, 515; Estate of
Jacobs (1938) 24 Cal.App.2d 649, 652; see Estate of Bould, supra, 135 Cal.App.2d at
p. 272 [confidential relationship not enough to prove undue influence where there is no
evidence of activity in preparation of will].)



                                             14
                The trial court’s judgment does not deny Yoko the right to dispose of her
property as she saw fit. To the contrary, the trial court impliedly found her testamentary
intent had been overcome by Thomas’s undue influence. Substantial evidence supports
that finding.
                                             VIII.
                  LOSS OF A PROPERTY RIGHT BY YOKO WAS ESTABLISHED
                To prevail on a claim of financial elder abuse, the plaintiff must prove the
defendant deprived the elder of “any property right, including by means of an agreement,
donative transfer, or testamentary bequest, regardless of whether the property is held
directly or by a representative of an elder.” (Welf. & Inst. Code, § 15610.30, subd. (c).)
Thomas argues that because the Trust did not deprive Yoko of the use of her property
during her lifetime, he did not commit a taking of her property.
                Depriving a person of an intended post-death distribution of property
constitutes a taking for purposes of financial elder abuse. (See Bounds v. Superior Court,
                                                                                        4
supra, 229 Cal.App.4th at p. 472; Lintz, supra, 222 Cal.App.4th at pp. 1350-1351.)
                                              IX.
    THE TRIAL COURT DID NOT HAVE JURISDICTION TO APPOINT NANCY AS EXECUTOR
                Thomas argues the trial court erred by ordering Nancy to be appointed as
executor of Yoko’s estate. Yoko’s will names Thomas as executor and Sylvia, Thomas’s
wife, as successor executor.
                The judgment does not invalidate the will that was signed by Yoko at the
same time as the Trust. More importantly, the issues of Yoko’s will, estate, and executor
were never before the court in connection with Nancy’s petition to invalidate the Trust.
Nancy’s petition did not seek an order prohibiting Thomas, much less Sylvia, from



4
    This is not the portion of the Lintz holding superseded by Probate Code section 21385.


                                              15
serving as executor or from being appointed to that role. The trial court did not have
jurisdiction to determine who should serve as the executor for Yoko’s estate.
              At oral argument, Nancy’s counsel for the first time argued the trial court
did not err by bypassing Sylvia and appointing Nancy as executor. First, Nancy argued
Sylvia waived any claim to appointment because she did not timely file a petition to be
named as executor, citing Probate Code sections 8001 and 8440. Probate Code section
8001 provides: “Unless good cause for delay is shown, if a person named in a will as
executor fails to petition the court for administration of the estate within 30 days after the
person has knowledge of the death of the decedent and that the person is named as
executor, the person may be held to have waived the right to appointment as personal
representative.” First, there would be no reason for any proposed executor to file a
petition for probate and appointment until after the trial court invalidated the declaration
of trust. Second, Nancy herself did not file a petition for probate asking to be appointed
as executor until July 2020, after the trial court entered its judgment on the trust petition
and more than two years after Yoko’s death.
              Second, Nancy argued both Thomas and Sylvia are ineligible for
appointment as executor under Probate Code sections 8402 and 8502. Probate Code
section 8402 provides, in relevant part: “Notwithstanding any other provision of this
chapter, a person is not competent to act as personal representative in any of the
following circumstances: . . . There are grounds for removal of the person from office
under Section 8502.”
              In turn, Probate Code section 8502 provides a properly designated executor
or personal representative may be removed if “(a) The personal representative has
wasted, embezzled, mismanaged, or committed a fraud on the estate, or is about to do so.
[¶] (b) The personal representative is incapable of properly executing the duties of the
office or is otherwise not qualified for appointment as personal representative. [¶]
(c) The personal representative has wrongfully neglected the estate, or has long neglected

                                              16
to perform any act as personal representative. [¶] (d) Removal is otherwise necessary for
protection of the estate or interested persons. [¶] (e) Any other cause provided by
statute.”
               While the trial court’s findings about Thomas’s involvement in the drafting
and execution of the Trust may make him ineligible to serve as executor, no findings
were made against Sylvia because the issue was not before the trial court. The judgment
                                              5
will be modified to remove this order only.
                                              X.
            THOMAS’S MOTION TO AUGMENT AND REQUEST FOR JUDICIAL NOTICE
               Thomas filed a motion to augment the record on appeal, and a request for
judicial notice. Both were unopposed.
               The motion to augment the appellate record with the documents attached to
the motion as Exhibits 1, 2, 3, 6, 7, 8 and 9 is granted. (Cal. Rules of Court, rule
8.155(a)(1)(A).) The motion is denied as to the documents attached as Exhibits 4 and 5,
as these documents are already a part of the appellate record. (See Clerk’s Transcript
pages 42-46, and 66.)
               The request for judicial notice is denied. (Cal. Rules of Court, rule
8.252(a); Evid. Code, §§ 452, subd. (d)(1), 459.) The documents attached to the request
are not relevant to the issues on appeal, and were filed after the judgment that is the
subject of this appeal. (Cal. Rules of Court, rule 8.252(a)(2)(A) & (D).)


                                       DISPOSITION
               The judgment is modified to delete the order appointing Nancy Itow
Thompson as executor for the estate of Yoko Itow. In all other respects, the judgment is


5
  This opinion is not intended to take any position as to whom should be appointed
executor of Yoko’s estate.


                                              17
affirmed. Because both parties prevailed in part, in the interests of justice neither party
shall recover costs on appeal.



                                                  MOTOIKE, J.

WE CONCUR:



GOETHALS, ACTING P. J.



SANCHEZ, J.




                                             18